Citation Nr: 1438266	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2014 the Veteran provided testimony before the undersigned at a Travel Board hearing; a transcript of the hearing is of record.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the San Diego RO denied the claim of entitlement to service connection for hearing loss.  The Veteran was notified of the decision and new and material evidence was not submitted within one year.  That decision is now final.

2.  The additional evidence presented since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection.




CONCLUSION OF LAW

The criteria for reopening the previously denied hearing loss disability claim have been met.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for hearing loss.

In a January 2006 rating decision, the San Diego RO denied a claim of service connection for hearing loss because the evidence did not show a nexus between his current hearing loss and his period of service.  

The evidence of record at the time of the January 2006 rating decision consisted of service treatment records and a September 2005 audiogram that showed hearing loss in both ears for VA purposes.  The Veteran did not submit additional evidence or appeal the decision within one year and the rating decision became final.  38 C.F.R. § 3.104 (2013).

In February 2011, the Veteran filed an application to reopen his claim for service connection.  Evidence submitted in support of the claim to reopen includes VA examination reports, a statement from the Veteran's wife attesting to the deterioration of his hearing since service, and an online article addressing whether delayed onset hearing loss can occur years after noise exposure.

The additional evidence relates to an unestablished fact by addressing a possible nexus between the current diagnosis of hearing loss and inservice noise exposure.  As new and material evidence has been received reopening is warranted.  


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened.


REMAND

The Veteran's specialty in the Air Force was radiation specialist.  He reports that he was exposed to high levels of noise during service as an X-ray technician and when frequently walking alongside a runway near his housing area at Hill Air Force Base that was later "relocated due to the high noise level."  He specifically notes that he was exposed to "industrial X-ray in a high-noise aircraft repair hangar," which was a "deviation from my training as a medical X-ray technician," and that his postservice jobs did not expose him to excessive noise.

The VA examination in July 2012 did not include an accurate discussion of the types of inservice noise exposure reported by the Veteran.  Thus, the examiner's conclusion that the current hearing loss was not attributable to inservice noise exposure must be questioned as it does not appear to be based on an accurate history.

The examiner's opinion is also based, at least in part, on the "normal" inservice audiogram findings.  However, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Once the VA undertakes the effort to provide an examination when developing a service-connection claim, the VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the July 2012 VA medical opinion is inadequate, a remand is required for a new medical opinion.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate audiological professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to service.  

The VA examiner must discuss the Veteran's history of in-service noise exposure; and must provide an etiology for the Veteran's hearing loss if it is determined that the hearing loss is not related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


